714 N.W.2d 330 (2006)
475 Mich. 873
DIETRICH FAMILY IRREVOCABLE TRUST, Plaintiff-Appellee,
v.
S.E. MICHIGAN LAW ASSOCIATES, P.L.L.C., David S. Delbroccio, and Christopher S.C. Webber, Defendants-Appellants.
Docket No. 130665. COA No. 261238.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the February 14, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.